138 N.J. Super. 550 (1976)
351 A.2d 771
MARY G. BACON AND ROBERT H. BACON, PARTNERS TRADING UNDER THE NAME OF BACON & GRAHAM, PLAINTIFFS-APPELLANTS,
v.
THE AMERICAN INSURANCE COMPANY, A CALIFORNIA CORPORATION, DEFENDANT-RESPONDENT.
Superior Court of New Jersey, Appellate Division.
Argued January 21, 1976.
Decided February 2, 1976.
Before Judges CARTON, CRAHAY and HANDLER.
Mr. Robert H. Altshuler argued the cause for appellants.
*551 Mr. Richard D. Catenacci argued the cause for respondent (McElroy, Connell, Foley & Geiser, attorneys).
PER CURIAM.
The judgment below is affirmed substantially for the reasons set forth in the opinion of Judge Rosenberg of the Superior Court, Law Division, 131 N.J. Super. 450.